Citation Nr: 0123098	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-34 100	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  The propriety of the initial 20 percent rating assigned 
for post operative residuals of a left knee anterior cruciate 
ligament (ACL) tear, consisting of left knee instability.  

2.  The propriety of the initial 10 percent rating assigned 
for post operative residuals of a left knee ACL tear, 
consisting of traumatic arthritis and limitation of motion.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from January 1977 to March 
1997.  This appeal arises from an August 1997 rating decision 
by the RO in Roanoke, Virginia, which, among other things, 
granted service connection and assigned a 10 percent rating 
for postoperative residuals of a left knee injury.  In August 
2000, the Board of Veterans' Appeals (Board) remanded the 
case to the RO in Roanoke, Virginia.  

Subsequent to the remand, the veteran moved to Florida, and 
the claims folder was transferred to the RO in St. 
Petersburg, Florida.  In a letter to the veteran, dated in 
September 2000, the RO in St. Petersburg, Florida, informed 
him that, since he resides in Florida, the RO in St. 
Petersburg was no longer able to recognize the Virginia 
Department of Veterans' Affairs as his representative.  The 
letter enclosed a form of power of attorney, and informed the 
veteran that he was free to select another representative if 
he chose to do so.  The Board does not consider this de facto 
cancellation of the status of the Virginia Department of 
Veterans' Affairs as the veteran's representative in this 
case to be appropriate.  The power of attorney previously 
executed by the veteran in favor of the Virginia Department 
of Veterans' Affairs remains in effect unless it is withdrawn 
by the veteran or unless the Virginia Department of Veterans' 
Affairs itself declines to continue representing him after he 
has moved to another state.  The veteran has not withdrawn 
the power of attorney he previously executed in favor of the 
Virginia Department of Veterans' Affairs, and there has been 
no written withdrawal by the Virginia Department of Veterans' 
Affairs from its representation of the veteran.  As such, the 
claims folder in this case was referred to the Virginia 
Department of Veterans' Affairs' representative at the Board 
for review and comment on the veteran's behalf.  
Subsequently, the Virginia Department of Veterans' Affairs 
has continued to represent the veteran in connection with 
this appeal and the case is now before the Board for 
appellate review.  

In a rating decision in February 2001, the RO in St. 
Petersburg, Florida, assigned separate ratings for the 
veteran's left knee disorders.  A 20 percent rating was 
assigned for post operative residuals of a left knee ACL 
tear, consisting of left knee instability.  A separate 10 
percent rating was continued for post operative residuals of 
a left knee ACL tear, consisting of traumatic arthritis and 
limitation of motion.  The veteran has not withdrawn his 
appeal as to the foregoing issues.  In that regard, the Board 
notes that the U.S. Court of Appeals for Veterans Claims 
(Court) has held that, on a claim for an original or an 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and, therefore, such a claim remains in controversy where, as 
here, less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issues 
on appeal are as shown on the title page.  


FINDINGS OF FACT

1.  The veteran's post operative residuals of a left knee ACL 
tear, consisting of left knee instability, are manifested by 
not more than moderate left knee instability.  

2.  The veteran's post operative residuals of a left knee ACL 
tear, including traumatic arthritis and limitation of motion, 
are manifested by a medical diagnosis and x-ray assessment of 
moderate degenerative arthritis and limitation of motion only 
at the extremes of motion.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for post operative 
residuals of a left knee ACL tear, consisting of left knee 
instability, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp 2000); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2000).  

2.  A rating in excess of 10 percent for post operative 
residuals of a left knee ACL tear, consisting of traumatic 
arthritis and limitation of motion, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On VA examination in May 1997, the veteran gave a history of 
sustaining injuries to his left knee in 1964, 1970, and 1977, 
with acute swelling on each occasion.  He indicated that he 
had been informed that, previous x-ray studies of his left 
knee showed degenerative joint disease.  The veteran stated 
that, he underwent arthroscopic surgery during service in 
1995, at the Naval Medical Center in Portsmouth, Virginia.  
He indicated that, he was subsequently told that he had 
sustained a tear of his left knee ACL.  On clinical 
evaluation, the examining physician reported range of motion 
of the left knee as flexion from 30 degrees to 90 degrees, 
with 30 degrees of extension lacking due to pain.  An x-ray 
study of the left knee revealed what the examiner believed to 
be probable old degenerative joint disease, with some lateral 
compartment narrowing.  The examining physician's diagnoses 
included left knee pain and degenerative joint disease, as 
shown on x-ray study of the left knee.  

On VA examination in January 1998, the veteran complained of 
left knee pain and swelling, and he indicated that he had 
limited range of motion in his left knee.  On clinical 
evaluation, the left knee was reported as having a range of 
motion of from 15 degrees to 100 degrees.  With pain, range 
of motion of the left knee was from 15 to 100 degrees.  There 
was no swelling in the left knee and no joint effusion.  The 
left knee was stable anteriorly and posteriorly, as well as 
medially and laterally.  The veteran indicated that he cannot 
run because of pain and swelling in his left knee.  He stated 
that his left knee occasionally gave way when he walked, and 
he expressed his belief that walking caused his left knee to 
become unstable.  He further indicated that he cannot remain 
standing without movement for more than two minutes at a time 
because of pain in his left knee.  The examining physician's 
diagnoses included a history of status post arthroscopic 
debridement and some repair of the ACL, and probable mild and 
early post-traumatic degenerative joint disease of the left 
knee.  

In the August 2000 remand, the Board noted that, the clinical 
findings reported on the May 1997 VA examination, would, if 
accurate, warrant a 40 percent rating for the veteran's 
service-connected left knee disorder under Diagnostic Code 
5261 of VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4).  The Board further noted that the report of VA 
examination of May 1997 did not comment as to the presence or 
absence of instability or subluxation of the left knee.  
Additionally, the clinical findings of the VA examination in 
May 1997 as to limitation of motion of the left knee were not 
confirmed on VA examination in January 1998.  The Board 
indicated that the clinical findings reported on the January 
1998 VA examination would, if accurate, warrant a 20 percent 
rating under Diagnostic Code 5261.  It was further noted 
that, VAOGCPREC 23-97 indicates that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 "based on additional 
disability".  See VAOGCPREC 23-97, reissued July 24, 1997.  
See also VAOGCPREC 9-98, dated August 14, 1998.  The Board 
concluded that multiple ratings might be warranted for the 
veteran's service-connected left knee disorder, if indicated 
by the medical evidence. 

The Board also discussed the holding of the Court in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held 
that disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and where the rating of 
disability affecting a joint is at issue, medical examiners 
should be asked to determine whether the joint in question 
exhibited pain on use, weakened movement, excess fatigability 
or incoordination.  Such symptoms must be considered in the 
rating determination.  Therefore, the appeal was remanded to 
the RO for an examination of the veteran consistent with the 
Court's holding in DeLuca, supra, and consideration of the 
veteran's claim in light of VAOGCPREC 23-97 and VAOGCPREC 9-
98.  

On VA examination in January 2001, the veteran complained of 
left knee pain, along with symptoms of giving way and 
swelling.  The veteran indicated that these symptoms occur 
after he is standing for more than 15 to 30 minutes.  He also 
complained of flareups of his symptoms related to activities.  
During flareups, his pain is a 5 on a scale of 1 to 10, with 
his baseline level of pain equivalent to 1.  On clinical 
evaluation, the range of motion of the left knee was from 
zero to 10 degrees of extension, and zero to 135 degrees of 
flexion, with pain at the extremes of those movements.  The 
anterior drawer and Lachman's tests were 2+.  The examiner 
noted that there was no evidence of posterior or varus valgus 
instability.  The McMurray's test was negative for 
abnormalities.  There was also what was described as mild 
medial joint line tenderness.  Anterior, posterior, lateral 
and skyline x-ray studies of the veteran's left knee showed 
moderate medial compartment degenerative arthritis.  The 
examiner's assessment was of moderate degenerative arthritis 
of the left knee, status post ACL tear, with evidence of 
anterior instability on examination.  The examining physician 
opined that, with flareups of the veteran's symptoms, an 
additional loss of 10 to 20 percent of range of motion of the 
left knee was possible.  The examiner added that the 
veteran's left knee did not demonstrate any pain on motion 
except at the extremes of motion, and it was indicated that, 
at the time of the examination, the veteran had only mild 
pain at the extremes of motion.  The examiner characterized 
the veteran's anterior subluxation of the tibia on the femur 
as anterior instability, and described the instability as 
moderate.  The examiner further stated that the veteran's 
left knee disorders moderately limited his daily activities.  
In an addendum to the examination report, the examining 
physician noted that the veteran had pain beginning with the 
last 5 degrees of flexion (from 130 degrees to 135 degrees) 
and extension (from 5 degrees to 10 degrees).  The pain began 
at 5 degrees of extension and 130 degrees of flexion.  The 
pain was at its maximum severity at the extremes of flexion 
and extension, and the examiner explained that these extremes 
were equivalent to 135 degrees of flexion and 10 degrees of 
extension.  

Analysis

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claims.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims, including associating medical 
treatment records with the claims folder, and according him 
VA medical examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned law and regulations.  

The Initial 20 Percent Rating Assigned for 
Post Operative Residuals of a Left Knee
ACL Tear, Consisting of Left Knee Instability

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's service-connected post operative residuals of a 
left knee ACL tear, consisting of left knee instability, have 
been rated as 20 percent disabling.  Diagnostic Code 5257 
governs ratings for recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, moderate impairment 
of the knee, including recurrent subluxation or lateral 
instability, warrants a 20 percent rating.  A 30 percent 
rating requires severe impairment.  38 C.F.R. § 4,71(a), 
Diagnostic Code 5257 (2000).  

On VA examination of the veteran in January 2001, the 
examining physician indicated that there was anterior 
subluxation of the tibia on the femur, and this was described 
as moderate instability.  There was no evidence of posterior 
or varus valgus instability.  In the absence of medical 
evidence showing severe left knee instability, a 30 percent 
rating for the veteran's service-connected post operative 
residuals of a left knee ACL tear, consisting of left knee 
instability, is not warranted under Diagnostic Code 5257.  
Accordingly, the Board finds that no more than the 20 percent 
rating currently assigned is warranted for the veteran's 
service-connected post operative residuals of a left knee ACL 
tear, consisting of left knee instability, and the appeal as 
to this issue must be denied.  The Board further concludes 
that the 20 percent rating for the veteran's service-
connected post operative residuals of a left knee ACL tear, 
consisting of left knee instability, represents the most 
disabling level of this disorder since the date of receipt of 
the claim for service connection in April 1997.  As such, 
staged ratings for this disorder are not warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The Initial 10 Percent Rating Assigned for
Post Operative Residuals of a Left Knee ACL Tear,
Consisting of Traumatic Arthritis and Limitation of Motion

The veteran's service-connected post operative residuals of a 
left knee ACL tear, consisting of traumatic arthritis and 
limitation of motion, has been rated as 10 percent disabling.  

Diagnostic Code 5010 directs that, arthritis, due to trauma, 
and substantiated by x-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2000).  

Knee disorders rated on the basis of limitation of motion of 
the knee may be rated on the basis of flexion or limitation 
of extension, under Diagnostic Codes 5260 and 5261, 
respectively.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 45 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that flexion be limited 
to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2000).  Under Diagnostic Code 5261, limitation of extension 
of the leg to 10 degrees warrants a 10 percent rating.  A 20 
percent rating requires that extension be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).  A 
full range of motion of the knee is zero degrees of extension 
to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).  

Additionally, and as noted above, when reviewing the level of 
disability due to a service-connected disability affecting a 
joint, when the rating is based on limitation of motion, the 
Board must consider an increased schedular rating based on 
functional loss due to pain on undertaking motion, weakened 
movement, fatigability, and incoordination.  38 C.F.R. 
§§ 4.40 and 4.45 (2000); and DeLuca, supra.  

In this case, the VA examination of the veteran in January 
2001 included the examining physician's report that anterior, 
posterior, lateral and skyline x-ray studies of the veteran's 
left knee showed moderate medial compartment degenerative 
arthritis.  The examination's clinical findings as to range 
of motion of the left knee showed that the veteran has nearly 
full range of motion of the left knee, but he has pain on 
extremes of motion.  Given the evidence of painful motion of 
the left knee, the provisions of 38 C.F.R. § 4.59 (assigning 
compensable ratings based on painful motion with joint 
pathology) and the above noted General Counsel Opinions in 
July 1997 and August 1998 warrant the current 10 percent 
rating assigned for post operative residuals of a left knee 
ACL tear, consisting of traumatic arthritis and limitation of 
motion (painful motion).  The actual limitation of extension 
of the knee, considered in conjunction with the DeLuca 
criteria, also establish entitlement to a 10 percent rating 
under Diagnostic Code 5261, i.e., limitation of extension to 
the 10 degree position.  The provisions of 38 C.F.R. §§ 4.40, 
4.45, and the decision of the Court in DeLuca, do not direct 
a rating in excess of 10 percent for traumatic arthritis of 
the left knee with painful motion, because the evidence does 
not show that this component of the veteran's left knee 
disability involves additional functional loss due to pain on 
undertaking motion, weakened movement, fatigability, or 
incoordination.  Accordingly, the Board finds that no more 
than the 10 percent rating currently assigned is warranted 
for the veteran's service-connected post operative residuals 
of a left knee ACL tear, consisting of traumatic arthritis 
and limitation of motion, and the appeal as to this issue 
must be denied.  The Board further concludes that the 10 
percent rating for the veteran's service-connected post 
operative residuals of a left knee ACL tear, consisting of 
traumatic arthritis and limitation of motion, represents the 
most disabling level of this disorder since the date of 
receipt of the claim for service connection in April 1997.  
As such, staged ratings for this disorder are not warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  



ORDER

The appeal as to the propriety of the initial 20 percent 
rating assigned for the veteran's service-connected post 
operative residuals of a left knee anterior cruciate ligament 
tear, consisting of left knee instability, is denied.  

The appeal as to the propriety of the initial 10 percent 
rating assigned for the veteran's service-connected post 
operative residuals of a left knee anterior cruciate ligament 
tear, consisting of traumatic arthritis and limitation of 
motion, is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

